260 F.3d 1158 (9th Cir. 2001)
NELLO L. GRASSI, Petitioner-Appellee,v.ROBERT HOOD, Warden, Federal Correctional Institution, Sheridan, Oregon, Respondent-Appellant.
No. 00-35275
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted March 6, 2001--Portland, OregonFiled May 16, 2001Amended August 8, 2001

NOTE:  SEE OPINION AT 251 F.3d 1218.
Thomas M. Gannon, Department of Justice, Washington, D.C., for the respondent-appellant.
Stephen R. Sady, Chief Deputy Public Defender, Portland, Oregon, for the petitioner-appellee.
Appeal from the United States District Court for the District of Oregon Ancer L. Haggerty, District Judge, Presiding, D.C. No. CV-99-01105-ALH
Before: Thomas G. Nelson, Susan P. Graber, and Johnnie B. Rawlinson, Circuit Judges.

ORDER

1
The Opinion filed on May 16, 2001, is amended as follows:


2
On slip opinion page 6224, lines 3 through 8, replace the sentence "As relevant to this appeal, both . . . ." with:


3
As explained in the BOP's 1995 program statement, the BOP defined "crimes of violence" to include drug-trafficking convictions in which the offender received a two-level enhancement under U.S.S.G. § 2D1.1 for possessing a dangerous weapon during the commission of a drug offense.


4
With this amendment, the panel has voted to deny the petition for rehearing and petition for rehearing en banc.


5
The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on it.


6
The petition for rehearing and petition for rehearing en banc are DENIED.